Citation Nr: 0806353	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-30 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a shell fragment wound, left posterior shoulder, with 
retained foreign body and traumatic arthritis.  


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 until June 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The Board notes that the veteran's shell fragment wound, left 
shoulder, with retained foreign body and traumatic arthritis, 
also includes a scar.  As such, the veteran may be entitled 
to an additional disability rating for his scar, if it can be 
established that the scar is separate and distinct from the 
already service-connected shell fragment wound to the left 
shoulder.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). As this matter has not been developed or adjudicated 
by the RO; and in order to avoid any prejudice to the 
veteran, the issue of entitlement to a separate rating for a 
left shoulder area scar, as a residual of the service-
connected shell fragment wound to the left shoulder, is 
referred to the RO for appropriate action. 

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The veteran's left shoulder shell fragment wound is 
manifested by no more than a moderate muscle impairment.

2.  The veteran's left shoulder shell fragment wound is not 
manifested by limitation of motion at the shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
shell fragment wound, of the left posterior shoulder, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.56, 4.71, Diagnostic Code 
5201; 4.73, Diagnostic Code 5301 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This notice was provided in November 2006 and the claim was 
readjudicated.  Thus, the veteran has not been prejudiced 
from the untimely notice.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.   

In February 2004 and November 2006 the veteran was informed 
of the need to demonstrate that his disability had increased 
in severity and provided examples of the types of medical and 
lay evidence that the veteran could submit relevant to 
establishing his claim, including different types of medical 
records, statements from various individuals with personal 
knowledge of the veteran who would be able to describe the 
manner in which his disability has worsened, employment 
records, and a request for a complete description of his 
disability, which include describing his symptoms and any 
other involvement or additional disablement caused by his 
disability.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  The veteran 
was informed that a disability rating will be determined by 
applying the relevant diagnostic code, with a range of 
severity of 0 to 100 percent.  The March 2005 notice letter 
provided additional examples of the types of evidence that 
could be submitted to support his claim, including statements 
from his former or current employers.  

Here, the VCAA duty to notify has not been satisfied with 
respect to the notice element of providing at least general 
notice that the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
May 2004 rating decision provided the diagnostic code 
criteria that would be used to determine the veteran's 
rating, including the specific criteria that would not be 
satisfied by a general demonstration of a worsening on 
employment and daily life.  The veteran subsequently 
demonstrated actual knowledge of this criteria in his January 
2005 notice of disagreement, which specifically addressed the 
diagnostic code rating criteria indicated in the May 2004 
rating decision, to support his claim.  

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication because the veteran 
was informed that he must provide evidence demonstrating a 
worsening or increase in the severity of his disability, and 
that such information could include different types of 
medical evidence and lay evidence including from people with 
personal knowledge of his symptoms and his former and current 
employers.  Additionally, the veteran has submitted 
statements regarding the effects of his disability on his 
daily life and employment, including in a May 2004 letter, 
December 2004 and January 2005 notice of disagreements, and 
January and May of 2005 letters, as well as medical records 
and a November 2003 letter from his employer indicating 
information regarding the effects of his employment.  

The veteran was also informed of the need to provide all 
information that may support his claim.  The veteran should 
thus have already provided all information in his possession 
regarding the severity of his disability and he informed VA 
that he had no other evidence to submit to support his claim 
in a September 2006 VA Form 21-4138 and in a communication 
recorded in a December 2006 contact note. Although some 
notice information was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a November 2006 supplemental statement of the case 
issued.  For these reasons, the veteran would not be 
prejudiced by the adjudication of his claim at this time.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and identified private medical records.  
The veteran submitted private medical records and statements.  
The appellant was afforded VA medical examinations in March 
2004 and November 2006.  The veteran claimed in his January 
2005 notice of disagreement that his March 2004 VA 
examination was inadequate and that the examiner failed to 
perform tests for range of motion, loss of function, 
strength, pain, or endurance.  However, the March 2004 VA 
examiner made findings specific to those criteria, indicating 
that those examinations were in fact performed.  Similar 
findings in relation to relevant criteria were also found in 
the November 2006 VA examination.  

"Competent medical evidence" is evidence that is provided 
by a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).  The VA examiners had 
advanced medical training, experience, and the opportunity to 
examine both the veteran and his claims file to provide a 
competent diagnosis and medical findings concerning the 
veteran's condition.  See Cox v. Nicholson, 20 Vet. App. 563 
(2007) ("VA may satisfy its duty to assist by providing a 
medical examination conducted by one able to provide 
"competent medical evidence" under § 3.159(a) (1)."  Also 
finding that VA satisfied its duty to assist by providing a 
medical examination performed by a nurse practitioner).  The 
VA examiners were qualified through education, training, and 
experience to offer competent medical evidence. Therefore, 
the Board finds that the examinations and associated opinions 
are adequate for a proper adjudication of the appeal.  The 
veteran had been advised of the need to submit medical 
evidence to support his claims.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a).  
The veteran has not submitted additional medical evidence 
regarding his claims to support a need for a new VA 
examination. Another VA examination would thus not be 
warranted since sufficient medical evidence is of record to 
make a determination on the veteran's claim.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Applicable Law

The veteran essentially claims that his service-connected 
left posterior shoulder shell fragment wound should be 
granted a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  A recent decision of the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Regulations note that a "slight" muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History and complaint include service department 
record of superficial wound with brief treatment and return 
to duty. Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
include minimal scar. No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of function or metallic 
fragments retained in muscle tissue.

Moderate disability of the muscles results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
include service department record or other evidence of in- 
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Regulation notes that a "moderately severe" muscle disability 
results from a through and through or deep penetrating wound 
by small high-velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  History and complaints 
include prolonged hospitalization for treatment of the wound, 
consistent complaints of the cardinal symptoms of muscle 
disability, and evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indication on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles when compared with the sound side; tests of strength 
and endurance compared to the sound side demonstrate positive 
evidence of impairment. 38 C.F.R. § 4.56(d).

"Severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group. 38 C.F.R. § 4.56(d).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement. 38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).  Tropf v. Nicholson, 20 Vet. App. 317 
(2006).

Merits of the Claim
 
The veteran's service medical records include a February 1970 
medical record, which shows that he had received a fragment 
wound in his left upper back while in Vietnam.  He had no 
complaints of discomfort and a good range of motion.  The 
examiner found a well healed scar on the upper back and 
prescribed medication for pain.  

A  June 1970 orthopedic consult conducted prior to his 
discharge indicated that he sustained fragment wounds to his 
left upper back.  The wound was debrided and closed 
secondarily, but the fragment was not removed.  There had 
been no infection, though slight discomfort was noted without 
radiation in the left upper extremity on strenuous use of the 
arm.  Full range of motion and full strength was found, with 
no evidence of neurologic dysfunction or muscle wasting.  The 
examiner's impression was slight pain on "scapulo-thoracic" 
motion, due to muscle scarring following penetration by the 
fragment.  The veteran was found fit for retention and/or 
separation.  The veteran's June 1970 separation examination 
noted that he had an old fragment wound to the 
scapulothoracic region with mild residuals and that the 
veteran had scapular pain, which had been evaluated in the 
past.  

In a July 1970 private medical record from Dr. E.R.H., it was 
reported that the shell fragment injury was asymptomatic, 
except on one occasion when he had slight discomfort in the 
left shoulder blade.  The examiner found the veteran to have 
a one inch scar over the rhomboids on the left and stated 
that there may be a slight muscle deficit underneath the 
wound. There was no motor deficit and no crepitation with 
passive motion.  There were no palpable foreign bodies.  Dr. 
E.R.H. diagnosed him to have a foreign body, left posterior 
shoulder girdle, and determined that no treatment was 
indicated.

A VA medical report from March 1972 shows that the veteran 
complained, at times, of left shoulder pain for the previous 
4 months, which was worse after work or a long sleep.  The 
physical examination found him to have a scar medial to the 
left upper scapula, measuring 3.75 to 1.75 centimeters (cm), 
and crepitation with passive motion.  No foreign body or 
bodies were palpable.  He was diagnosed with a foreign body 
in the left, posterior shoulder girdle.  

A VA X-ray was provided to the veteran in June 1972.  The 
report found his left scapula, shoulder, and right hand to 
show no bone or joint pathology.  A VA examination was also 
provided in June 1972.  The veteran reported that he 
sustained shell fragments to the posterior left shoulder and 
that he has some aching in the shoulder.  The examiner found 
the veteran to have a normal scar in the left scapular area 
measuring 3/4 inch by 2 inches that was nontender, but slightly 
depressed.  No limitation of motion to the shoulder girdle 
muscles.  No foreign body was palpable.  The veteran was 
diagnosed with a shell fragment wound to the left posterior 
shoulder, with minimal residuals functionally.  

Another VA examination was provided to the veteran in June 
1978.  The veteran complained of pain at the site of his 
shell fragment wound, precipitated by heavy active use of his 
left upper extremity.  

The examination revealed a well healed oblique scar along the 
medial border of the scapula, over the sacral spinalis muscle 
group.  The scar was 3.5 cm, well healed, soft, pliable, very 
slightly retracted, and not adherent to the underlying 
scapula or muscle.  The veteran had a full range of extension 
and the other motions were within normal limits.  The 
examiner did not know if the wound involved the sacral 
spinalis muscle group or not.  No metallic foreign body was 
palpable in the area.  X-rays revealed a 1 cm metallic 
foreign body located at the medial border of the left 
scapula, about 6 cm below the spine of the scapula.  The 
examiner noted that the foreign body might be the source of 
the veteran's discomfort and that its removal might relieve 
his complaints.  No bony abnormality was evident.  The 
diagnosis was residuals of a shrapnel wound, left 
interscapular region with a retained metallic foreign body.  

Another VA examination was provided in December 1998.  The 
veteran reported mild pain and aching in the left side of his 
anterior chest and neck, which has not required treatment, 
and that he had occasional periods of flare-ups with no 
additional limitations of motion or function.  Precipitating 
factors were overhead work.  The examiner found the veteran 
to be in no acute distress, with a healed scar of the left 
upper back with about 10 percent of muscle loss of the 
trapezius muscle.  He had no pain on range of motion, with 
forward flexion of 160 degrees, abduction to 180 degrees, 
adduction to 30 degrees, external rotation to 90 degrees and 
internal rotation to 90 degrees, without pain.  He was 
diagnosed with a history of a shrapnel wound to the upper 
back and mild degenerative joint disease left shoulder.

VA outpatient treatment records generally indicate that the 
veteran has sought treatment for chronic left shoulder pain, 
and has received treatment for pain, including medication and 
a TENS unit.  In a January 2001 physical therapy note, he 
complained of shoulder and scapular pain, which comes and 
goes, around the left posterior scapula scar site.  He 
reported average daily pain as 1/10.  The veteran had full 
active and passive range of motion.  Mild muscular spasms 
were noted around the scar vertebral border of the scapula 
and upper trapezius.  The veteran was found to have 
musculoskeletal symptoms of the left scapular and upper 
shoulder region aggravated by heavy activity and poor posture 
with his work activities.  

A September 2001 VA outpatient treatment record found the 
veteran complaining of pain over his visible shell fragment 
wound scar and pain in the left shoulder area.  The veteran 
reported the pain interfered with his sleep and caused him to 
miss work.  The veteran reported pain to the left scapula 
area, with movement.  In December 2004 he reported having 
neck pain with stiffness and radiation to both shoulders and 
weakness to the left upper extremity. 

A VA examination for joints was provided to the veteran in 
March 2004, which included a review of the claims file and VA 
hard copy and electronic records.  The examiner noted that 
the veteran's history included a shrapnel fragment wound to 
the left shoulder and that he was left handed.  He did not 
have muscle flareups, but did report continuous muscle pain, 
especially with overhead use.  The veteran was initially 
treated with attempted debridement, with no or very few 
fragments retrieved, from muscle group 1 of the left 
shoulder.  No further surgery was performed and no associated 
injuries affecting the bones, nerves, or vascular structure 
were found.  Symptoms included muscle aches and pains to the 
left shoulder area, especially with overhead activity.  He 
did not have tumors or neoplasms.

The examiner found the veteran to have an entry wound, but no 
exit wound, of 1 cm x 6 cm.  A slight amount of tissue loss 
and slight depression in the scar area were noted, but the 
scar was not sensitive or tender.  There was a slight 
depression in the scar area.  No adhesions, tendon damage, 
bone, joint, or nerve damage was found.  Muscle strength was 
good and no herniation or loss of function was found.  The 
joint was not affected.  

The veteran rated his shoulder pain as a 7 on a scale of 1-
10.  He did not have stiffness, swelling, heat, redness, 
instability, or locking.  He did have fatigability and lack 
of endurance.  Treatment included a TENS unit at night and 
medication.  

He did not have dislocation or recurrent subluxation.  No 
constitutional symptoms and no inflammatory arthritis.  The 
range of motion for his left shoulder included forward 
flexion of 0 to 180 degrees, abduction from 0 to 180 degrees, 
external rotation from 0 to 90 degrees, and internal rotation 
from 0 to 90 degrees.  The left shoulder was not painful on 
range of motion and no additional limitation was due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
movement.  Objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding was not found.  No ankylosis 
of any joint was found.  The veteran had a full range of 
motion.  

The March 2004 VA examiner diagnosed him with status post 
shrapnel fragment wound, left shoulder, with no loss in 
function, degenerative arthritis of the cervical and thoracic 
spine, and degenerative arthritis of the bilateral shoulders.  
The veteran's disability affected his daily activity with the 
use of his left arm, especially overhead use.

The veteran received a private rheumatology consultation from 
his physician, Dr. R.E.G., in June 2004.  He reported pain in 
his shoulders, right hip, neck, hands, and right great toe.  
He reported morning stiffness lasting a few minutes daily.  
The veteran had limited range of motion and crepitus of his 
shoulders, bilaterally.  He also had bilateral pain and 
synovitis, PIPs and DIPs, and Heberden's nodes noted 
bilaterally.  

An examination of the skin revealed mild psoriasis, with no 
other lesions, rashes, or ulcers.  Palpation of the skin and 
subcutaneous tissue revealed no nodules.  Dr. R.E.G. also 
found no tenderness, bilaterally, at the base of the occiput, 
trapezius, supraspinatus, gluteal dimple, lateral epicondyle 
of the elbow, trochanteric bursa, and medial joint of the 
knee.  Other tender points consistent with fibromyalgia were 
negative and control of tender points was normal.  An X-ray 
of the left shoulder found the glenohumeral and 
acromioclavicular joint to show slight degenerative changes, 
but no other abnormalities were identified. The veteran was 
diagnosed with osteoarthritis.

The veteran received a general physical examination for 
social security disability benefits in February 2005.  The 
veteran reported a history of a left shoulder shell fragment 
wound.  The range of motion of his shoulders was 0 to 150 
degrees for the right and 0 to 110 for the left.  No muscle 
atrophy was found.  The veteran was diagnosed with cervical 
disc disease with radiculopathy, chronic low back pain, PTSD, 
and DM neuropathy.  

Another VA examination was provided to the veteran in 
November 2006 and included a review of the claims file and VA 
hard copy and electronic records.  
The veteran's history, with an onset in 2000, included 
peripheral neuropathy of the upper extremities, 
hypothyroidism, degenerative disc disease and spondylosis of 
the cervical spine, and radiculopathy of the cervical spine.  
He complained of pain and weakness of the left arm and 
numbness and tingling of the fingers and feet.  He found no 
alleviating factors, other than taking gabapentin, which did 
improve his symptoms.  Aggravating factors included turning 
his head and sleeping on either shoulder.  

The examiner found the veteran to not have a history of 
migraines, tics, paramyoclonus, or chorea.  Cranial nerves II 
through XII were intact. Deep tendon reflexes were 2+ and 
equal bilaterally for his biceps, triceps, ankle, and knee 
reflexes.  There was no atrophy of either arm.  His right 
biceps measured 35 cm and his left 34.  His right forearm 
measured 30 cm and his left 29 cm.  There was a slight 
weakness of grip in the left hand, in comparison to the 
right.  Dynamometer testing of the right hand measured 100, 
75, 75, 65, and 65 pounds.  The left hand measured 40, 60, 
70, 55, and 55 pounds.  Previous X-rays of the cervical spine 
showed cervical spine degenerative disc disease, 
radiculopathy, and spondylosis.  

The examiner diagnosed the veteran with degenerative disc 
disease of the cervical spine with cervical radiculopathy 
affecting the left arm; spondylosis of the cervical spine; 
peripheral neuropathy of the bilateral upper extremities; and 
status post shrapnel fragment wound to the left posterior 
shoulder.  

The examiner opined that the status post shrapnel wound to 
the left shoulder area did not cause or result in the 
weakness of the left arm.  Additionally, his mild-to-moderate 
weakness on the left are was not caused by or a result of his 
type 2 diabetes or his peripheral neuropathy of the bilateral 
upper extremities.  The veteran's weakness of the left upper 
extremity was as likely as not secondary to his cervical 
spine degenerative disc disease, radiculopathy, and 
spondylosis.  The examiner further explained that complaints 
of weakness of the left arm did not develop until many years 
after service.  Additionally, an orthopedic consultation 
approximately a year after his original injury found no 
neurological deficits or muscle wasting.  The examiner thus 
found that if the etiology of the veteran's current weakness 
and pain of the left arm and hand had been the shell fragment 
wound, the neurologic deficit would have appeared within one 
year of the original injury.  Since there was no neurologic 
deficit at that time, the cervical degenerative disc disease, 
spondylosis, and radiculopathy was the etiology of the 
weakness and pain.  Additionally, peripheral neuropathy 
generally causes a uniform weakness of either the feet or 
hands; however, the veteran had unilateral weakness that 
correlated with his cervical disk disease and pointed to 
degenerative disc disease and spondylosis as the 
radiculopathy for the complaints relating to the veteran's 
left arm.

The veteran also reported a history of a left shoulder 
shrapnel fragment wound from 1969.  He reported left shoulder 
pain, which he rated at a 4, and weakness.  No complaints of 
stiffness, swelling, heat, redness, instability, or locking 
were made.  He complained of fatigability and lack of 
endurance.  The veteran was under medication and had a good 
response.  He did not have flare-ups.  He had chronic pain 
and weakness, but did not use a crutch, brace, cane, 
corrective shoes, or any prosthesis.  There were no episodes 
of dislocation, recurrent subluxation, or inflammatory 
arthritis.  Treatment in 1969 included debridement of the 
wound and no other surgeries.  The disability affected his 
daily activities, with weakness and overhead use, but did not 
affect his occupation as he had not worked in several years.    

The examiner found the left shoulder to be painful.  The 
veteran was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive movement.  
No edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding was found.  
Gait was normal, with no functional limitations on standing 
or walking.  No ankylosis or inflammatory arthritis was 
noted. Forward flexion was from 0 to 110 degrees with 
complaints of pain from 90 to 110 degrees for the left 
shoulder and from 0 to 160 for the right shoulder.  Left 
shoulder abduction from 0 to 110 degrees, with facial 
grimacing and pain from 90 to 110 degrees; right shoulder 
abduction was 0 to 106 degrees.  Left shoulder external 
rotation was 0 to 75 degrees; right shoulder external 
rotation was 0 to 80 degrees.  Left shoulder internal 
rotation 0 to 75 degrees and right shoulder internal rotation 
was 0 to 80 degrees.  No change in range of motion between 
active, passive, and repetitive range of motion.  The 
examiner opined that there was no additional functional 
impairment on the basis of fatigue, incoordination, pain, or 
weakness.  The examiner also stated that he would have to 
resort to speculation to determine any additional loss of 
motion due to flare-ups or repeated use.  X-rays indicated 
degenerative arthritis of both shoulders, which was worse on 
the left.  The examiner diagnosed the veteran with status 
post shrapnel fragment wound, left shoulder area, and 
degenerative joint disease of the shoulders, bilaterally.  

The examiner opined that the degenerative joint disease of 
the left and right shoulders was not the result of the 
shrapnel fragment wound.  Since the degenerative arthritis 
had not developed for many years after service, it was more 
consistent with the aging process and did not appear related 
to the shrapnel wound.  The orthopedic examination given the 
veteran prior to discharge did not indicate arthritis and it 
did not develop for years after service.  The examiner found 
the arthritis to be worse in the right shoulder than the left 
and noted that the shrapnel fragment wound did not hit the 
shoulder or cause bone or nerve damage.  

The veteran has also submitted a statement indicating that he 
has had pain since being wounded and that due to his injury 
he is unable to perform everyday activities, such as chores 
around the house, activities at work, when he was working, or 
recreational activities.  He also reported that his TENS unit 
did not relieve his pain.

The veteran's disability is rated under Diagnostic Code 5301, 
and has been assigned a 10 percent evaluation for moderate 
impairment of Muscle Group I.  Muscle Group I pertains to 
function including upward rotation of the scapula and 
elevation of the arm above shoulder level.  The extrinsic 
muscles of the shoulder girdle include the (1) trapezius; (2) 
levator scapulae; and (3) serratus magnus.  Under this code, 
in relation to a muscle injury to the dominant side, a 0 
percent rating is assigned to a slight injury, a 10 percent 
rating for a moderate injury, a 30 percent rating for a 
moderately severe injury, and a 40 percent rating for a 
severe injury.

Under Diagnostic Code 5201, pertaining to limitation of 
motion of the major arm, a 20 percent evaluation is for 
assignment when motion of the arm is shoulder level.  A 30 
percent evaluation is assigned for motion midway between the 
side and shoulder level and a 40 percent evaluation is 
assigned with arm motion limited to 25 percent from the side.  

Impairment of the major clavicle or scapula would be rated 
under Diagnostic Code 5203, with a 10 percent rating 
warranted for a malunion.  A 10 percent rating would also be 
warranted for a non union without loose movement or 20 
percent for a non union with loose movement.  A 20 percent 
rating could also be granted with a dislocation.

The evidence fails to indicate that the veteran's shell 
fragment to Muscle Group I warrants a rating in excess of 10 
percent.  The evidence does not indicate that he has more 
than a moderate disability due to his shell fragment wound.  

A moderately severe evaluation would indicate a history of 
the wound that included evidence of hospitalization for 
prolonged treatment of the wound.  The veteran's shell 
fragment wound consisted of an injury to the left posterior 
shoulder.  He was initially treated with attempted 
debridement, with no or very few fragments retrieved.  No 
further surgery was performed and no associated injuries 
affecting the bones, nerves, or vascular structure were 
found.  Although the June 1970 service orthopedic consult 
noted that the injury and been debrided, there was no 
neurologic dysfunction or muscle wasting.  The record does 
not include indications of prolonged hospitalization for 
treatment.  

The veteran's complaints are also not consistent with a 
moderately severe evaluation, with consistent complaints of 
cardinal signs and symptoms.  Although the veteran complained 
of muscle aches and pains to the left shoulder area at times 
following service, complaints for other cardinal signs and 
symptoms such as loss of power, weakness, and fatigue were 
not made for years following service and has not been linked 
to the veteran's service-connected shell fragment wound. 

There is also no evidence of a moderately severe disability 
due to an inability to keep up with work requirements.  A 
September 2001 VA outpatient treatment record indicated that 
the veteran reported that his shoulder pain caused him to 
miss work.  He has also submitted statements indicating 
difficulty with work due to his shoulder disability.  
However, a VA outpatient treatment record from October 2004 
indicates that his problems at work were due to his mental 
disability and not his shoulder.  Additionally, the only 
record from his employer, in a letter dated in November 2003, 
did not note any problems with his work.  Rather, it 
indicated that the veteran's work was of such quality that he 
had been promoted to a supervisory position, but that the 
veteran requested to step down from that position.  

An April 2004 VA examination related the veteran's PTSD 
resulted in mistrust of others and depression, severely 
interfering with his ability to perform physical or sedentary 
work because of his quick temper and lack of desire to take 
care of himself.  The veteran reported in his January 2005 
notice of disagreement that he quit his job partly due to his 
pain in the left shoulder, however, in his December 2004 
notice of disagreement for PTSD, he indicated his PTSD to be 
the cause of his early retirement.  Additionally, his March 
2005 social security disability medical examination report 
found his only limitations to working to include standing or 
walking.  The evidence thus indicates that the veteran's 
employment was not limited by his left shoulder disability, 
which has generally been found to not cause functional 
impairment to the point of limiting his ability to work.  His 
employer had even previously promoted the veteran, indicating 
an ability to perform his job.  Furthermore, the 10 percent 
rating granted him already considered adequate compensation 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of his disability.  
38 C.F.R. § 4.1

Objective findings similarly do not support a finding of a 
moderately severe disability.  Some loss of muscle substance, 
though slight in nature, is indicative of a moderate 
disability.  The July 1970 medical report from Dr. E.R.H. 
found no palpable foreign bodies and found that there might 
be a slight muscle deficit underneath the wound.  The 
December 1998 VA examiner found him to have about 10 percent 
muscle loss of the trapezius muscle.  Only a slight amount of 
tissue loss and a slight depression in the scar area were 
noted in March 2004.  Muscle strength was good, with no 
herniation or loss of function found.  The February 2005 
social security examination found no muscle atrophy.  The 
veteran's muscle has not been so severely impacted that it 
would warrant a moderately severe rating.  

Physical findings on examinations have also generally 
revealed the veteran to have minimal functional impairment 
due to his shell fragment wound, as indicated in the June 
1970 service orthopedic consult and the June 1972 VA 
examination.  The March 2005 VA examination found the left 
shoulder to be painful on motion, but to have no additional 
limitations due to pain, fatigue, weakness, or lack of 
endurance was found following repetitive movement. No 
adhesions, tendon damage, bone, joint, or nerve damage was 
found at that time.  Functional loss was not found.  The 
November 2006 VA examiner similarly found no additional 
functional impairment due to fatigue, incoordination, pain, 
or weakness.  The examiner also noted that the shell fragment 
did not hit the shoulder and did not cause any bone or nerve 
damage.  The veteran was found to have arthritic changes 
consistent with the aging process and not the shell fragment 
wound.

The Board notes that in more recent years the veteran has 
also complained of pain and weakness of the left arm, and 
grip weakness was found in the May 2005 social security 
examination.  However, the November 2006 VA examiner found 
the veteran's shell fragment wound to the left shoulder area 
did not cause or result in the weakness in the left arm.  The 
examiner determined that if the shoulder wound had been the 
cause of the veteran's current weakness and pain of the left 
arm and hand, the neurological deficit would have made its 
appearance within one year after the original injury, which 
was not indicated on his service exit examination 
approximately a year after the original injury.  
Additionally, it did not develop for many years after 
service, which the examiner found to indicate that the 
etiology of the left arm disorder was his nonservice-
connected cervical disc degeneration and spondylosis.  

No more than a 10 percent rating evaluation is warranted.  
The medical evidence is more indicative of a moderate 
disability, rather than a moderately severe disability.  The 
record does not indicate a prolonged hospitalization for the 
wound or consistent complaints of the cardinal signs and 
symptoms, other than pain, associated with moderately severe 
muscle disability.  He has also not been found to be unable 
to perform his work due to his shoulder disability.  The 
veteran was repeatedly found to have good muscle strength, 
only slight muscle loss, and to not be additionally limited 
functionally by fatigue, incoordination, pain, or weakness.  
Such findings are consistent with a moderate muscle 
disability.  Furthermore, no functional loss due to his 
shoulder disability was repeatedly found by his examiners.

The veteran's disability can also be analyzed under the 
orthopedic diagnostic criteria.  A disability involving 
Muscle Group I involves primarily motion of the shoulder.  
Diagnostic Code 5301 describes function as the upward 
rotation of the scapula and elevation of the arm above the 
shoulder.  

The medical evidence of record, including the VA examinations 
related to this disability, repeatedly found the veteran able 
to elevate his arm above his shoulder level.  The examiners 
reported that the veteran was left handed, indicating that 
the disability should be rated as major.  The flexion and 
extension of the left shoulder was not limited to shoulder 
level and thus did not warrant a rating of 20 percent based 
on limitation of motion, under Diagnostic Code 5201.  
Impairment of the clavicle or scapula was also not indicated.  
A malunion, nonunion, or dislocation of the scapula was not 
indicated for an evaluation under Diagnostic Code 5203.  
Impairment of the scapula would otherwise be rated under 
impairment of function of the contiguous joint, which has 
previously been discussed.  Other diagnostic criteria 
involving the shoulder and arm would also not be applicable 
in the present case.


The appellant has also put forth credible complaints of pain 
on use of the joint. With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995). Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's shoulder was repeatedly found to not be 
functionally limited.  The Board notes that the currently 
assigned 10 percent rating contemplates complaints of pain, 
especially on extended use. There is no showing of any other 
functional impairment which would warrant a higher rating for 
the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a.  Therefore, the preponderance of the evidence is 
against an evaluation in excess of 10 percent.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for a rating in 
excess of 10 percent for his shell fragment wound is denied. 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for a shell fragment wound, left shoulder, with 
retained foreign body and traumatic arthritis, is denied.  




REMAND

The veteran was granted a PTSD evaluation of 50 percent in a 
May 2004 rating decision.  The veteran filed a notice of 
disagreement, in December 2004, regarding his PTSD, which the 
Board construes as a timely filed notice of disagreement.  He 
was subsequently granted a 70 percent evaluation in a July 
2005 rating decision.  The veteran was never provided a 
Statement of the Case as to the issue of PTSD. See Manlicon 
v. West, 12 Vet. App. 238 (1999).  This must be accomplished.

Accordingly, the case is REMANDED for the following actions:

Provide the veteran and his 
representative with a Statement of the 
Case addressing the issue of 
entitlement to a disability rating 
greater than 70 percent for the 
service-connected PTSD.  Include notice 
of the time limit within which an 
adequate substantive appeal must be 
filed in order to perfect an appeal of 
this issue. Thereafter, the issue is to 
be returned to the Board only if an 
adequate and timely substantive appeal 
is filed.

The purpose of this REMAND is to comply with all due process 
considerations. No inference should be drawn regarding the 
final disposition of this claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


